     8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 1 of 28 - Page ID # 40




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA



SAPREX, LLC,                                       )          Case No. 20-338
                                                   )
        Plaintiff,                                 )
                                                   )                  COMPLAINT
v.                                                 )
                                                   )
LINCOLN INDUSTRIES, INC.,                          )          JURY TRIAL DEMANDED
                                                   )
        Defendant.                                 )
                                                   )
                                                   )


         Plaintiff SAPREX, LLC (“Saprex” or “Plaintiff”) brings this action pursuant to 35 U.S.C.

 § 1 et seq. seeking injunctive relief and damages against Defendant LINCOLN INDUSTRIES,

 INC. (“Lincoln” or “Defendant”) for patent infringement, and alleges as follows:

                                     NATURE OF THE SUIT

         1.      This is a civil action for patent infringement of United States Patent No.

 10,591,104 (“the ‘104 Patent”) under 35 U.S.C. § 271 et seq.

                                              PARTIES

         2.      Plaintiff is a limited liability company organized under the laws of the State of

 North Carolina, having a principal place of business at 5631 Gallagher Drive, Gastonia, North

 Carolina 28052.


         3.      On information and belief, Defendant is a corporation organized under the laws of

 the State of Nebraska, having a place of business at 600 West E Street, Lincoln, Nebraska 68522.
  8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 2 of 28 - Page ID # 41




                                  JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a) because this action arises under the patent laws of the United States.

        4.      On information and belief, Defendant resides in this State and District.

        5.      On information and belief, Defendant has regularly and intentionally conducted

business in this State and District, and is subject to personal jurisdiction in this State and District

by virtue of its contacts here.

        6.      Moreover, this Court has personal jurisdiction over Defendant at least because

Plaintiff’s claim arises in whole or part from Defendant’s conduct in this District, including acts

of patent infringement as alleged herein. Additionally, this Court has personal jurisdiction over

Defendant because Defendant is organized under the laws of the State of Nebraska, and

maintains and has maintained continuous and systematic contacts, including its principal place of

business, within this District.

        7.      On information and belief, Defendant has purposefully and intentionally made,

used, sold, and offered for sale infringing ThermoLinc® Elite exhaust insulation systems in this

District.

        8.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400 pursuant to

TC Heartland LLC v. Kraft Foods Group Grands LLC, 137 S.Ct. 1514 (2017), at least because

Defendant resides in this District, has or has had a regular and established place of business in

this District, and has committed acts of infringement in this District.




                                                  2
  8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 3 of 28 - Page ID # 42




                          PLAINTIFF AND ITS PATENT RIGHTS

       9.     Plaintiff specializes in advancing materials exposed to extreme environments,

including fire, high heat, cut and chemical. Plaintiff conceives and develops material solutions

for partners with unique environmental challenges. Plaintiff’s material expertise includes fiber,

fabric, and reinforced composite systems.

       10.    Among Plaintiff’s products is an advanced high temperature composite pipe

insulation system sold under the name Axiom, which is described on Plaintiff’s website at

http://saprex.com/axiom as follows:




       Saprex Axiom is a highly customizable, composite based insulation system for
       pipes, which contains insulation layers, a composite cover and a highly
       modifiable resin system. This mass-customizable system can be easily adapted for
       pipes that carry fluids from sub-freezing to over 2000°F internal pipe
       temperatures, and can be modified in both aesthetic and functional characteristics.
       Similar to pulling on your socks, this system is easy to slip on and is very flexible.
       After installation, the entire assembly is heated to cure the composite based cover,
       which completes the process.

       Because of its highly flexible nature, this system will conform to just about any
       pipe geometry and allows for variable insulation along the pipe, if desired. As an
       added benefit, this system’s high degree of conformability will allow you to carry
       less inventory.




                                                 3
  8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 4 of 28 - Page ID # 43




       11.     Another one of Plaintiff’s products is a high temperature composite pipe

insulation system sold under the name Axis, which is described on Plaintiff’s website

http://saprex.com/axis as follows:




       Saprex Axis is an easy to install, self-molding composite based insulation system
       for pipes. This unique system can be easily customized for pipes that carry fluids
       from sub-freezing to over 2000F internal pipe temperatures. Similar to pulling on
       your socks, this system is easy to install and very flexible. After installation, the
       entire assembly is heated to cure the composite based cover, which completes the
       process. Because of its highly flexible nature, this system will conform to just
       about any pipe geometry and allows for variable insulation along the pipe, if
       desired. As an added benefit, this system’s high degree of conformability will
       allow you to carry less inventory.

       Axis is not only breathable and tough, but also resilient. This system has the
       ability to handle pipe temperatures above 2000F, as well as the structural integrity
       to withstand the rigors of water, salt and general wear, overtime.

       12.     Yet another one of Plaintiff’s products is a biaxial composite system for pipes

sold under the name Biax, which is described on Plaintiff’s website at http://saprex.com/biax as

follows:




                                                4
  8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 5 of 28 - Page ID # 44




       Biax is a single layer insulation cover. This economical cover is a cost effective
       alternative to end users without access to a curing oven. Available in multiple
       colors and functional additives, BIAX takes easy insulation installation to a new
       level.

       13.       Plaintiff is one of the few manufacturers of exhaust insulation systems in the

United States.

       14.       Plaintiff is the owner of all right, title, and interest in and to the ’104 Patent

entitled “Breathable Multi-Component Exhaust Insulation System.” A true and correct copy of

the ’104 Patent is attached hereto at Exhibit 1.

       15.       The application of the ’104 Patent (U.S. Pat. App. No. 16/413,520) published as

U.S. Publication No. 2019/0264858 (the “’858 Publication”) on August 29, 2019.

       16.       The claims found in the ’858 Publication did not change between the publication

date and the issuance of the ’104 Patent.

       17.       The ’104 Patent was duly and lawfully issued by the United States Patent and

Trademark Office on March 17, 2020. The ’104 Patent and all of its claims are presumed valid

pursuant to 35 U.S.C. § 282.

       18.       Plaintiff is the owner, by assignment, of the ’104 Patent.

       19.       The claims of the ’104 Patent are generally directed to an exhaust insulation

sleeve for an exhaust pipe.

       20.       For example, Claim 1 of the ’104 Patent states:



                                                   5
  8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 6 of 28 - Page ID # 45




       1. A breathable, multi-component exhaust insulation sleeve for an exhaust pipe,
       said insulation sleeve comprising:

       an inner layer comprising a first fabric made from a first high-temperature
       resistant material forming a sleeve, wherein said sleeve is configured to be
       positioned adjacent to and disposed about an outer surface of a section of the
       exhaust pipe; and

       an outer cover layer comprising heat cured polymeric resin and a second fabric
       including yarns comprising glass fibers, wherein the outer cover layer is
       positioned adjacent to and disposed over the inner layer, wherein the yarns are
       fused together, wherein the fused yarns dimensionally stabilize and stiffen the
       outer cover layer around the inner layer.

       21.    As another example, Claim 2 of the ’104 Patent states:

       The insulation sleeve set forth in claim 1, wherein said inner layer is made from
       material selected from the group consisting of e-glass, s-glass, silica, basalt and
       ceramic.

       22.    As a further example, Claim 5 of the ’104 Patent states:

       The insulation sleeve set forth in claim 1, further including at least one middle
       layer disposed between said inner layer and said outer layer.

                          DEFENDANT’S INFRINGING SYSTEM

       23.    On information and belief, Defendant is engaged in the business of making, using,

selling, offering for sale in the United States, and/or importing into the United States, exhaust

insulation systems, including Defendant’s ThermoLinc® Elite exhaust insulation system.

       24.    Defendant’s ThermoLinc® Elite exhaust insulation system is offered as a heat

management solution with heat mitigation and insulation properties, as described on Defendant’s

website at https://www.lincolnindustries.com/what-we-do/we-deliver-technology/thermolincr:




                                               6
  8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 7 of 28 - Page ID # 46




       25.     The    pdf    linked   to    the       ThermoLinc®   Elite   product    found     at

https://www.lincolnindustries.com/sites/default/files/_images/content/thermolinc_elite_web.pdf

explains that “ThermoLinc® Elite is a multilayer textile solution that solves a variety of heat

management challenges in both diesel and gas exhaust engines” and that its “Textile cover

provides durable outer layer.” (Exhibit 2, p. 1). This document further states that the product

has “insulation” (i.e. an inner layer) and that its outer layer is a “thermoset glass braid cover.”

(Exhibit 2, p. 2). According to this document, the ThermoLinc® Elite product performs “up to

950ºC (1742ºF) . . . and offers significant surface temperature reduction.” (Exhibit 2, p. 1). The

ThermoLinc® Elite product is depicted as follows:




                                                  7
  8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 8 of 28 - Page ID # 47




(Exhibit 2, p. 1).

        26.      After learning about the Defendant’s ThermoLinc® Elite product, Plaintiff sent a

letter on September 20, 2019 to Defendant, explaining that its product was covered by the claims

published in the ’858 Publication.

        27.      In a letter dated January 22, 2020, Defendant responded, acknowledging the

existence of the ’858 Publication and noted that its outer cover includes a polymeric resin and

braided glass.

        28.      Defendant continues to offer for sale its ThermoLinc® Elite product despite

notice of its product being covered by the ’858 Publication claims and despite the issuance of the

’104 Patent with identical claims to the ’858 Publication.

        29.      On information and belief, Defendant’s ThermoLinc® Elite exhaust insulation

system comprises a breathable, multi-component exhaust insulation sleeve for an exhaust pipe,

said insulation sleeve comprising an inner layer comprising a first fabric made from a first high-

temperature resistant material forming a sleeve, wherein said sleeve is configured to be

positioned adjacent to and disposed about an outer surface of a section of the exhaust pipe; and

an outer cover layer comprising heat cured polymeric resin and a second fabric including yarns


                                                 8
  8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 9 of 28 - Page ID # 48




comprising glass fibers, wherein the outer cover layer is positioned adjacent to and disposed over

the inner layer, wherein the yarns are fused together, wherein the fused yarns dimensionally

stabilize and stiffen the outer cover layer around the inner layer.

         30.    On information and belief, Defendant’s ThermoLinc® Elite exhaust insulation

system further comprises an inner layer made from material selected from the group consisting

of e-glass, s-glass, silica, basalt and ceramic.

         31.    On information and belief, Defendant’s ThermoLinc® Elite exhaust insulation

system further includes at least one middle layer disposed between the inner layer and the outer

layer.

         32.    On information and belief, Defendant’s ThermoLinc® Elite exhaust insulation

system also meets the limitations of additional dependent claims as found in the ’104 Patent.

                                   CLAIM I
                     INFRINGEMENT OF U.S. PATENT NO. 10,591,104

         33.    Plaintiff realleges and incorporates by reference the foregoing paragraphs.

         34.    Plaintiff is the owner by assignment of all rights, title, and interest in and to the

’104 Patent.

         35.    Defendant has directly infringed and continues to directly infringe at least Claims

1, 2, and 5 of the ’104 Patent, in violation of 35 U.S.C. § 271(a), either literally or equivalently,

by making, using, selling, offering for sale, and/or importing into the United States infringing

exhaust insulation sleeves for exhaust pipes, namely the Defendant’s ThermoLinc® Elite exhaust

insulation system.

         36.    Defendant has actively induced infringement and continues to actively induce

infringement under at least Claims 1, 2, and 5 of the ’104 Patent, in violation of 35 U.S.C. §

271(b), by selling its ThermoLinc® Elite exhaust insulation system to vehicle manufacturers or



                                                   9
 8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 10 of 28 - Page ID # 49




their suppliers, intending it to be used by these parties as specified by Defendant, which parties

then incorporate the infringing product into vehicles that are sold to consumers or end users.

       37.     Defendant has committed the acts of infringement complained of herein without

the consent or authorization of Plaintiff and in derogation of 35 U.S.C. § 271.

       38.     Defendant has harmed and continues to harm Plaintiff by virtue of Defendant’s

acts of infringement of the ’104 Patent.

       39.     Defendant has harmed and continues to harm Plaintiff by virtue of Defendant’s

acts of induced infringement of the ’104 Patent.

       40.     Defendant’s acts of infringement will continue unabated, continue to cause

Plaintiff irreparable harm, unless and until enjoined by this Court.

       41.     Defendant has had actual notice of the ’858 Publication and its claims since at

least as early as September 20, 2019, when Plaintiff sent Defendant a letter regarding the ’858

Publication and claims of the eventual ’104 Patent.

       42.     Defendant responded to Plaintiff’s letter on January 22, 2020, acknowledging it

had reviewed the ’858 Publication and file history.

       43.     Defendant has knowledge of the issuance of the ’104 Patent, at least as early as

the filing of this Complaint and, on information and belief, since the issuance of the ‘104 Patent.

       44.     On information and belief, Defendant made, used, offered for sale, sold or

imported in the United States its ThermoLinc® Elite product, which encompasses the invention

as claimed in the ’858 Publication prior to the issuance of the ’104 Patent.

       45.     On information and belief, Defendant has continued to make, use, offer for sale,

sell or import in the United States its ThermoLinc® Elite product after the issuance ’104 Patent.

       46.     The claims of the ’858 Publication and the ’104 Patent are identical.




                                                10
 8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 11 of 28 - Page ID # 50




       47.     Plaintiff’s provisional rights in the ’104 Patent have been harmed by Defendant’s

unlawful actions since the publication of the ’858 Publication.

       48.     On information and belief, Defendant’s infringement of the ’104 Patent has been

intentional and willful, since before the filing of this Complaint.

       49.     On information and belief, Defendant’s infringement of Plaintiff’s provisional

rights in the ’104 Patent has been intentional and willful, since at least September 20, 2019.

       50.     Plaintiff is entitled to damages from Defendant pursuant to 35 U.S.C. § 284,

including treble damages, damages pursuant to 35 U.S.C. § 285, and injunctive relief from this

Court pursuant to 35 U.S.C. § 283.

       51.     Plaintiff is entitled to damages from Defendant pursuant to 35 U.S.C. § 154 for

Defendant’s violation of Plaintiff’s provisional rights in the ’104 Patent.

       WHEREFORE, Plaintiff prays for the entry of a judgment:

       A.      Holding that Defendant has infringed the ’104 Patent;

       B.      Awarding Plaintiff damages adequate to compensate for all such unauthorized

acts of infringement of Plaintiff’s provisional rights pursuant to 35 U.S.C. § 154.

       C.      Awarding Plaintiff damages adequate to compensate for all such unauthorized

acts of infringement pursuant to 35 U.S.C. § 284;

       D.      Declaring this case as exceptional pursuant to 35 U.S.C. § 285;

       E.      Awarding Plaintiff pre- and post-judgment interest to the extent permitted by law;

       F.      Permanently enjoining Defendant from any further acts of infringement of

Plaintiff’s patent rights pursuant to 35 U.S.C. § 283; and

       G.      Awarding such other and further relief as this Court may deem just and proper.


       Plaintiff demands a trial by jury on all issues so triable.



                                                 11
 8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 12 of 28 - Page ID # 51




Date: August 21, 2020                     Respectfully submitted,

                                          /s/ Paul M. Shotkoski
                                          Paul M. Shotkoski
                                          Nebraska State Bar No. 20873
                                          Patrick S. Cooper
                                          Nebraska State Bar No. 22399
                                          Daniel J. Gutman
                                          Nebraska State Bar No. 26039
                                          FRASER STRYKER PC LLO
                                          500 Energy Plaza
                                          409 South 17th Street
                                          Omaha, Nebraska 68102-2663
                                          Telephone: (402) 341-6000
                                          Facsimile: (402) 341-8290
                                          Email: pshotoski@fraserstryker.com


                                          J. Mark Wilson (pro hac vice to be sought)
                                          N.C. State Bar. No. 25763
                                          Chandra Duncan (pro hac vice to be sought)
                                          N.C. State Bar No. 54815
                                          MOORE & VAN ALLEN PLLC
                                          Bank of America Corporate Center
                                          100 North Tryon Street, Suite 4700
                                          Charlotte, North Carolina 28202
                                          Telephone: (704) 331-1000
                                          Facsimile: (704) 331-1159
                                          E-mail: markwilson@mvalaw.com
                                                  chandraduncan@mvalaw.com

                                          Attorneys for Plaintiff, SAPREX, LLC




                                     12
8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 13 of 28 - Page ID # 52




                            Exhibit 1
8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 14 of 28 - Page ID # 53

                                                                                                  US010591104B2


(12 ) Goulet
      United States Patent                                                  (10 ) Patent No.: US 10,591,104 B2
                                                                            (45 ) Date of Patent: *Mar. 17 , 2020
(54 ) BREATHABLE MULTI-COMPONENT                                      (56 )                        References Cited
        EXHAUST INSULATION SYSTEM
                                                                                        U.S. PATENT DOCUMENTS
(71) Applicant: SAPREX , LLC , Gastonia , NC (US)                             3,092,530 A          6/1963 Plummer
( 72 ) Inventor: Robert Jacque Goulet, Gastonia , NC                          4,299,884 A          11/1981 Payen
                   (US)                                                                              (Continued )
(73 ) Assignee : Saprex, LLC , Gastonia , NC (US )                                    FOREIGN PATENT DOCUMENTS
( * ) Notice:      Subject to any disclaimer, the term of this        DE              102010028433 Al       11/2011
                                                                      WO                   9732067 A1        9/1997
                   patent is extended or adjusted under 35
                   U.S.C. 154(b ) by 0 days .
                                                                                       OTHER PUBLICATIONS
                    This patent is subject to a terminal dis
                   claimer .                                          Supplementary European Search Report dated Aug. 29, 2017 ,by the
                                                                      European Patent Office for related European Patent Application No.
(21) Appl. No.: 16 /413,520                                           13791680.5 .
(22 ) Filed : May 15 , 2019                                                                   (Continued )
(65 )               Prior Publication Data                            Primary Examiner - JC Jacyna
                                                                      (74 ) Attorney, Agent, or Firm - Moore & Van Allen
        US 2019/0264858 A1 Aug. 29, 2019                              PLLC ; Henry B. Ward , III
              Related U.S. Application Data
                                                                      (57 )                         ABSTRACT
(63) Continuation of application No. 15 /985,135 , filed on            A breathable , multi -layer exhaust insulation system is pro
        May 21, 2018 , now Pat. No. 10,295,109, which is a            vided . The system includes a multi-layer sleeve, wherein the
                          (Continued )
                                                                      first layer, which is positioned adjacent the exhaust system
(51) Int. Cl.                                                         pipes, is a braided sleeve which may be constructed from
        F16L 59/02                  ( 2006.01 )                       high - temperature resistant materials such as e- glass , s -glass,
        FOIN 13/14                  ( 2010.01)                        silica or ceramic . Additional braided layers of material may
                          (Continued )                                be included , as well . An outside cover of material is pref
(52) U.S. Cl.                                                         erably a circular knitted fabric that contains glass fibers and
        CPC               F16L 59/029 (2013.01); B32B 1/08            resin -based fibers . The knitted fabric forms a tube on the
                ( 2013.01) ; B32B 5/08 (2013.01); B32B 5/22           outside of the insulating layers, and may be formed from a
                                                       ( 2013.01) ;   core spun yarn , which includes a glass filament core and a
                          (Continued )                                high -melt fiber on the wrap . Optionally, the system may also
(58 ) Field of Classification Search
                                                                      include a perforated or unperforated metal foil layer and /or
                                                                      a tape wrap , and the various components may be configured
        CPC      FOIN 13/14 ; FOIN 13/148 ; FOIN 13/1805 ;            as desired .
                            FOIN 13/1811 ; FO1N 13/1816 ;
                          (Continued )                                                   20 Claims, 6 Drawing Sheets
                                                                                             10
                                                                                 32

                                                  12


                                                  20
                                                                                 26

                                        32
                               10
                                                                                        16
                                                                                24
                                                                       22
                                                                14
8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 15 of 28 - Page ID # 54


                                                     US 10,591,104 B2
                                                              Page 2

                Related U.S. Application Data                              5,617,900   A       4/1997 Weil
                                                                                              6/1997 Fukushima
                                                                           5,639,552   A
         continuation -in -part of application No. 13/475,501,             5,795,835   A       8/1998 Bruner et al.
     filed on May 18 , 2012 , now Pat. No. 9,976,687 .                     5,849,379   A      12/1998 Gladfelter et al .
                                                                           6,045,884   A       4/2000 Hess et al.
(51) Int. Cl.                                                             6,610,928    B2      8/2003 Synder
     FOIN 13/18              ( 2010.01 )                                  6,769,455    B2      8/2004 Toas et al.
                                                                          6,978,643    B2     12/2005 Akers et al.
     D04B 1/14               ( 2006.01)                                    7,152,633   B2     12/2006 White
         F16L 59/08              ( 2006.01)                                8,950,168   B2      2/2015 Heitmann et al.
         B32B 5/08               ( 2006.01 )                               9,388,515   B2      7/2016 Goulet
         B32B 5/22               ( 2006.01)                                9,976,687   B2      5/2018   Goulet
                                                                          10,295,109   B2 *    5/2019   Goulet              F16L 59/029
         B32B 5/26               (2006.01)                             2002/0168488    A1     11/2002   Gladfelter et al.
         B32B 1/08               (2006.01)                             2007/0049148    A1      3/2007   Chien et al.
( 52 ) U.S. CI.                                                        2007/0131299    A1      6/2007 Kornbleet
         CPC                                                           2007/0251595    Al     11/2007 Chen
                             B32B 5/26 (2013.01 ); D04B 1/14           2009/0197044    Al      8/2009 Pelzer et al.
                     (2013.01); FOIN 13/148 ( 2013.01); FOIN           2009/0277526    A1     11/2009 Merry
                    13/1816 (2013.01); F16L 59/08 ( 2013.01) ;         2010/0139197    Al     6/2010 Woodhall
                       B32B 2250/02 (2013.01); B32B 2250/03            2010/0154916    A1     6/2010 Jackson et al.
                    (2013.01); B32B 2250/04 (2013.01); B32B            2010/0154917    Al     6/2010 Batallas et al .
                          2250/20 ( 2013.01); B32B 2262/0261           2011/0000572 A1         1/2011 Ramaswamy et al.
                                                                       2012/0082807 Al         4/2012 Malloy et al.
                ( 2013.01) ; B32B 2262/0269 (2013.01 ); B32B           2013/0097839 A1         4/2013 Latham et al .
                         2262/0276 ( 2013.01); B32B 2262/101
                  (2013.01); B32B 2262/105 (2013.01); B32B                              OTHER PUBLICATIONS
               2262/14 (2013.01); B32B 2307/304 (2013.01 );
                      B32B 2307/306 (2013.01); B32B 2597/00        International Search Report dated Sep. 20 , 2013 , for related Inter
                      ( 2013.01) ; D10B 2505/12 (2013.01)          national Patent Application No. PCT/US2013/041391 .
(58 ) Field of Classification Search                               Written Opinion dated Sep. 20 , 2013, for related International Patent
         CPC            F16L 59/08 ; F16L 59/029; D04B 1/14 ;      Application No. PCT/US2013 /041391.
                                                 DIOB 2505/12      International Preliminary Report on Patentability dated Nov. 18 ,
         See application file for complete search history .        2014 , for related International Patent Application No. PCT/US2013/
                                                                   041391.
(56 )                     References Cited                         Canadian Office Action and Search Report dated Oct. 2 , 2018, for
                                                                   related Canadian Patent Application No. 2,912,854 .
                    U.S. PATENT DOCUMENTS                          Decision to Grant dated Sep. 14 , 2018 , by the European Patent
                                                                   Office for related European Patent Application No. 13791680.5 .
        4,428,999 A       1/1984 George et al.                     Office Action dated Apr. 12 , 2018 , by the European PatentOffice for
        5,092,122   A     3/1992 Bainbridge                        European Patent Application No. 13791680.5 .
        5,134,846   A    8/1992 White                              Notice of Allowance dated Jul. 24 , 2019 , by the Canadian Intellec
        5,549,947   A     8/1996 Quigley                           tual Property Office for Canadian Patent Application No. 2,912,854 .
        5,556,677   A     9/1996 Quigley
        5,615,711   A     4/1997 Lewis                             * cited by examiner
8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 16 of 28 - Page ID # 55


U.S. Patent          Mar. 17, 2020   Sheet 1 of 6        US 10,591,104 B2




                                               32
                12
                                20


           32
     10                              TO




                              FIG
8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 17 of 28 - Page ID # 56


U.S. Patent         Mar. 17, 2020   Sheet 2 of 6             US 10,591,104 B2




                                                               2

   10
             |                                     24
        32                                                     FIG
                                                               .
                                                        22


                                                              14




                 12
                    Y        20


                                     32
                                     .



                                            10
8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 18 of 28 - Page ID # 57


U.S. Patent        Mar. 17 , 2020
                           2         Sheet 3 of 6             US 10,591,104 B2




                                                               co
   10                                         16
             .

        32                                          24         FIG
                                                               .
                                                         22



                                                                 14




                 12
                    ?          20


                                     32

                                            10
8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 19 of 28 - Page ID # 58


U.S. Patent        Mar. 17 , 2020
                           2                Sheet 4 of 6             US 10,591,104 B2




                                                                       4




   10
                                                      16
             I                                   0
                                    O

        32                26            0
                                            O
                                                           24          FIG
                                                                       .
                                                                22


                                                                       14




                 12
                    ?          20



                                                32

                                                     10
8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 20 of 28 - Page ID # 59


U.S. Patent         Mar. 17, 2020
                           ?         Sheet 5 of 6             US 10,591,104 B2




                                                                La
   10                                         34
        32                                                     FIG
                                                               .
                                                    24

             18                                          22


                                                               14

                     12




                                     32
                                     .


                                            10
8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 21 of 28 - Page ID # 60


U.S. Patent             Mar. 17 , 2020
                                2        Sheet 6 of 6             US 10,591,104 B2




                                                                    9

   10
                                          ...     34
        32                                                         FIG
                                                                   .
                                                        24
             20
                                                             22
                  18
                                                                   14


                       12




                                         32

                                                10
 8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 22 of 28 - Page ID # 61


                                                  US 10,591,104 B2
                      1                                                                          2
        BREATHABLE MULTI -COMPONENT                               lar member woven of strand material including at least one
          EXHAUST INSULATION SYSTEM                               metal wire strand , a separate , integral, at least essentially
                                                                  unbroken , metal surface member applied over the inner
          CROSS -REFERENCE TO PRIORITY                            tubular member extending along and at least essentially
                   APPLICATION                                 5 completely surrounding the inner tubular member and a
                                                                  flexible outer cover also woven of strand material extending
   This application is a continuation of U.S. patent applica      along and completely around the inner tubular member and
tion Ser. No. 15 / 985,135 filed on May 21 , 2018 , now U.S.      metal surfaced member securing the metal surface member
Pat. No. 10,295,109 , which itself is a continuation of U.S.      with the inner tubular member and offering some degree of
patent application Ser. No. 13/475,501 filed on May 18 ,       10 protection . The inner tubular member may be knit from wire
2012 , now U.S. Pat . No. 9,976,687 , both for a “ BREATH         or from a combination of wire and glass fiber yarn , the latter
ABLE MULTI-COMPONENT EXHAUST INSULATION                           providing some thermal insulative protection .
SYSTEM ,” and both of which are hereby incorporated by               U.S. Patent Application Publication No. 2002/0168488
reference in their entirety .                                     discloses a protective sleeve for covering elongated sub
                                                               15 strates, wherein the sleeve is knitted from a combination of
         BACKGROUND OF THE INVENTION                              first and second filamentary fibers having different proper
                                                                  ties from one another . The filamentary members are plated
   The present invention relates generally to insulation for      so that the filamentary members with properties compatible
exhaust systems and other types of pipe systems that trans        with the substrate are positioned predominantly on the inner
port hot gases and other hot fluid materials . More specifi- 20   surface of the sleeve facing and engaging the substrate.
cally , the present invention relates to a multi -component       Filament properties include heat resistance , high tensile
sleeve that may be used , among other things, to fit exhaust      strength , resistance to abrasion , chemical attack and damp
systems on vehicles generally and large trucks in particular.     ing capability . The sleeve includes ribs integrally knitted
  Heretofore, various insulation systems have been used to lengthwise along the sleeve to form insulating air pockets,
insulate automotive and industrial exhaust systems. Exhaust 25 and the ends of the sleeve are finished with welts to prevent
insulation systems are used to maintain high temperature of unraveling
exhaust gases in order to provide more efficient and com            Unfortunately, many of these prior art exhaust insulation
plete combustion of fuels, and to protect surrounding com         sleeves suffer from various drawbacks. Some are expensive
ponents from the high exhaust temperatures. Additionally,         to manufacture and difficult to install on exhaust systems.
maintaining  high exhaust temperatures tends to increase the 30 Some require specialized tooling for each distinct pipe
 velocity of the exhaust gases through the system , which geometry . Many do not provide sufficient breathability , so
allows the engine cylinder to more fully evacuate and aids        that when the insulation is exposed to water and rain , the
in the emission control processes. On large bore diesel           water soaks into the insulation and does not dry quickly,
trucks, insulating the exhaust system has been shown to           which leads to rust and corrosion within the exhaust system .
improve the performance of the emission control system 35 Because these type systems are subject to large temperature
located in the exhaust stream system .                      fluctuations, sometimes more than a 1000 ° F., from start-up
  U.S. Pat . No. 6,610,928 discloses a sleeve for providing to upper operating temperatures and fluctuations within
thermal insulation to elongated substrates, formed from a operating temperatures, there is a need for insulating sys
composite sheet having a tough , resilient reinforcing layer to tems to breathe to some degree . Further, particularly in
which a metallic reflective layer is attached on one side and 40 colder climates and coastal climates, salt from the roads can
a fibrous, non -woven insulative layer is attached on the infiltrate the insulation system and accelerate corrosion of
opposed side . The sleeve includes a seam , formed length the system . Moreover, many of the insulation sleeves and
wise along the sleeve in spaced relation to the reverse fold , systems are made from materials that do not maintain their
defining a central space for receiving elongated substrates . structural integrity over time due to wear and tear, and
   U.S. Pat. No. 6,978,643 is directed to a multilayer sleeve 45 further degrade from the exposure to high temperatures
for insulating or protecting elongated substrates, wherein the associate with exhaust systems. Therefore, it would be
sleeve is continuously knitted in different sections integrally desirable to provide a breathable, tough , resilient insulating
joined end to end, the sections being formed of different system that can withstand the rigors of exposure to high
filamentary members chosen for desired characteristics . The temperatures, salt, water, and general wear and tear, which
sleeves are formed into the multilayer configuration by 50 is inexpensive and easy to manufacture and install .
reverse folding the sleeves inwardly to place one section
coaxially within another.                                                 BRIEF SUMMARY OF THE INVENTION
   U.S. Pat. No. 5,134,846 discloses a cover for insulating
exhaust systems of internal combustion engines comprising           In accordance with one aspect of the invention , a breath
a tubular shaped layer of insulating material circumscrib- 55 able, multi- layer exhaust insulation system is provided . In
ingly engaging the exhaust system and a flexible metal one aspect of the invention , the system includes a multi
sleeve for protecting the insulating material and holding the layer sleeve, wherein the first layer, which is positioned
insulating material against the exhaust system . The cover is adjacent the exhaust system pipes , is a braided , knit or
held in place by hose clamps or tie wraps.                        woven sleeve which may be constructed from high -tempera
   U.S. Pat. No. 5,092,122 is directed to a means and method 60 ture resistant materials such as e - glass, s- glass, silica or
for insulating automotive exhaust pipes by sliding a flexible ceramic. Additional braided layers of material may be
 insulated tube over the exhaust pipe . The tube comprises included , as well . An outside cover of material may be a
concentrically arranged inner and outer corrugated stainless circular knitted fabric that contains glass fibers , reinforcing
steel tubes, with the annulus between the corrugated tubes fibers and resin -based fibers . The knitted fabric forms a tube
filled with refractory fiber insulation .                      65 on the outside of the insulating layers, which is made by
   U.S. Pat. No. 5,617,900 includes a thermally insulative knitting the tube or knitting a fabric and cutting and sewing
sleeve with a seamless, hollow flexibly resilient inner tubu      the tube . The knitted tube may be formed from a core spun
 8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 23 of 28 - Page ID # 62


                                                    US 10,591,104 B2
                               3                                                                     4
 yarn , which includes a glass filament core and a high -melt         and include a variety of components . The exhaust insulation
 fiber on thewrap along with stainless steel reinforcing fibers.      system sleeve 12 is positioned about an outer side of a pipe
 The wrap can be made from resin type fibers including                 10, or the like.
Poly (p -phenylene sulfide ) PPS (sold under the trade name 5             Component Layers
Ryton ), Polyetherimide (PEI) sold under the trade name                   The inner layer 14 or layers of the sleeve may include a
Ultem , Polyether ether ketone (PEEK ), Polysulfone (PES ) ,          braided or knit material made from high - temperature resis
Polyphthalamide (PPA ), nylon , polyester , or polypropylene.         tant materials including, but not limited to e- glass, s -glass,
    Optionally , a metal foil layer (or multiple metal foil           silica or ceramic . Braiding is the preferred textile construc
 layers ) may be disposed between the braided insulation and 10       tion of the inner layer, due to the fact that it is possible to
the knit cover to improve insulation performance and reduce           deliver thicker profiles than knitted materials. In one pre
the rate of fluid adsorption into the insulation layers. The          ferred embodiment, the inner layer of silica is about 1/16"
metal foil layer(s) may be made of aluminum , fiberglass              thick and the glass layers are 0.2 inches thick . Further,
 reinforced aluminum , stainless steel, nickel, copper or tin ,       another advantage of using braided material is that stretch
although any suitable metal foil may be used . Additionally , 15      ing the braided layer along the length of the exhaust pipe
the metal foil layer(s ) may be perforated or unperforated .          upon installation tends to tighten the braided layer down
 The perforations enhance breathability of the insulating             around the pipe 10 or underlying layer along the straight and
sleeve .                                                              bent sections. Depending upon the application and specifi
    In one preferred embodiment of the present invention , the        cation of the desired insulating sleeve 12 , a single braided
insulating sleeve includes a first layer of a braided silica 20       layer may be used , or multiple braided layers may be used .
sleeve adjacent the exhaust system pipes, then two layers of          Additionally , the inner layer 14 of the sleeve 12, which
braided e- glass for insulation , and an outer layer of a             comes into contact with the underlying exhaust pipe 10 , is
PPS/ glass cover treated with a fluorocarbon sewn into a              preferably made from this braided layer, although other
tubular sleeve using a glass/ stainless steel sewing thread and       textile constructions may be used , as desired .
 a safety lock stitch . Each end of the insulation is secured 25          Optionally, a metal foil layer 16 may be disposed on the
using a stainless steel band clamp or other suitable attach           outside of the braided layer (s), as shown in FIGS. 3 and 4 .
ment means .                                                           The metal foil may include perforations 26 , as shown in FIG .
    Additionally, it may be desirable to include a high               4 , in order to enhance breathability of the sleeve 12 , which
 temperature film , which is disposed about an outer side of          facilitates drying of the sleeve 12 after exposure to water or
the metal foil layer, in order to protect the metal foil layer 30     other liquid . The metal foil layer 16 may be formed from
from oxidation . Suitable high -temperature filmsmay include          aluminum , fiberglass reinforced aluminum , stainless steel,
polyimide (commonly referred to as " PI," and commercially            nickel, copper or tin , although it should be understood that
available under the trade name Kapton ), PEI, PPS , PEEK ,            any other suitable metal foil may be used , if such a layer is
PPA , silicone, nylon, polyester or polypropolene.               35   desired . The metal foil layer 16 serves to improve the
      BRIEF DESCRIPTION OF THE DRAWINGS                           insulation performance of the insulation sleeve 12 and to
                                                                  reduce the rate of fluid adsorption into the insulation layers .
   These and other features, aspects , and advantages of the ture Additionally , it may be desirable to include a high - tempera
present invention will become better understood with regard            film , which is disposed about an outer side of themetal
to the following description , appended claims, and accom- 40 foil layer 16 , in order to protect themetal foil layer 16 from
panying drawings where:                                           oxidation . Suitable high -temperature films may include
   FIG . 1 is a perspective view of one embodiment of a polyimide ( PI) (commercially available under the trade
breathable multi-component insulation system in accor name Kapton ), PEI, PPS, PEEK , PPA , silicone, nylon ,
dance with the present invention ;                                polyester or polypropolene . Optionally, a tape wrap 18 may
   FIG . 2 is a perspective cut-away view of one embodiment 45 be wrapped around the metal foil layer 16 , as shown in FIG .
of a breathable multi -component insulation system in accor 5 , primarily to prevent salt and other corrosive materials
dance with the present invention ;                                from penetrating through the insulative sleeve . One example
   FIG . 3 is a perspective cut-away view of another embodi of a tape wrap 18 is sold by DuPont, under the tradename of
ment of a breathable multi -component insulation system in ???????? .
accordance with the present invention ;                        50    An outer cover layer 20 is preferably a knitted tube that
   FIG . 4 is a perspective cut-away view ofanother embodi fits around the other, underlying layers . Generally, the outer
ment of a breathable multi -component insulation system in cover layer 20 comprises a knitted fabric that includes glass
accordance with the present invention ;                           fibers and resin -based fibers. Thermoplastic fibers may
   FIG . 5 is a perspective cut-away view of another embodi include polyester, nylon , PPS or ULTEMTM The outer cover
ment of a breathable multi-component insulation system in 55 layer 20 knitted tube is preferably made from a core spun
accordance with the present invention ; and                       yarn , which includes a glass filament core and a high melt
   FIG . 6 is a perspective cut-away view of another embodi fiber wrapped around the glass filament core further twisted
ment of a breathable multi-component insulation system in with a stainless steel yarn . The wrap may be made from PPS
accordance with the present invention .                           (Ryton ). The outer cover layer 20 knitted tube may be
                                                               60 disposed on the outside of the underlying insulating layers
            DETAILED DESCRIPTION OF THE                           by knitting the tube around the underlying layers , or by
                          INVENTION                               knitting the tube and cutting and sewing the outer cover
                                                                  layer 20 knitted tube around the underlying layers of the
   The present invention includes, in a first embodiment, a sleeve. Additionally, the outer cover layer 20 may be treated
breathable, multi - layer exhaust insulation system , as shown 65 with a fluorocarbon , such as Zonyl from Dupont, in order to
in FIGS. 1-6 . The exhaust insulation system includes a reduce the penetration of fluids into the cover and the overall
multi-layer sleeve 12 , which can take one of several forms,          system .
 8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 24 of 28 - Page ID # 63


                                                     US 10,591,104 B2
                                5                                                                       6
   Preferred Construction                                                   an inner layer comprising a first fabric made from a first
   In one preferred embodiment, the inner layer 14 adjacent                   high -temperature resistant material forming a sleeve,
the exhaust pipe 10 is a braided silica sleeve. The next two                  wherein said sleeve is configured to be positioned
layers 22, 24 outside of the inner braided silica layer are each              adjacent to and disposed about an outer surface of a
preferably formed from braided e-glass for insulation . The 5                 section of the exhaust pipe; and
outer cover layer 20 is a 3 -dimensional , spacer fabric in                 an outer cover layer comprising heat cured polymeric
which a single fabric is comprised of three layers or por                     resin and a second fabric including yarns comprising
tions, an inner portion , middle portion and outer portion . The              glass fibers , wherein the outer cover layer is positioned
outer portion preferably includes PPS /glass and stainless                    adjacent to and disposed over the inner layer, wherein
steel yarn . The inner portion is preferably made from glass 10                the yarns are fused together, wherein the fused yarns
 fibers and the middle portion is made from PPS /glass/                       dimensionally stabilize and stiffen the outer cover layer
stainless steel yarns . The outer cover layer 20 may be treated       around the inner layer.
with a fluorocarbon , and may be sewn into a tubular sleeve ,      2. The insulation sleeve set forth in claim 1, wherein said
preferably by using a glass/stainless steel sewing thread and inner layer is made from material selected from the group
a safety lock stitch . Stainless steel band clamps 32 are the 15 consisting of e-glass, s -glass, silica, basalt and ceramic.
preferred means for affixing the exhaust insulation sleeve 12      3. The insulation sleeve set forth in claim 1, wherein said
to the pipe 10 , although other attachment means may be outer cover layer is made from a core spun yarn having a
used .                                                           glass filament core and a thermoplastic fiberwrapped around
    Alternatively, another preferred embodiment includes a said glass filament core .
layer of fiberglass reinforced aluminum 34 disposed 20                      4. The insulation sleeve set forth in claim 3 , wherein said
between the outer cover layer 20 and the underlying braided thermoplastic fiber is selected from the group consisting of
e -glass layer 24. Additionally , this layer of fiberglass rein Poly (p -phenylene sulfide ) , Polyetherimide, Polyether ether
forced aluminum may include a series of perforations ketone, Polysulfone , Polyphthalamide , nylon , polyester, and
throughout that layer, in order to enhance the breathability of polypropylene.
the sleeve . One other alternative embodiment includes the 25 5. The insulation sleeve set forth in claim 1, further
use of a tape wrap 18 , such as the prior-mentioned DuPont including at least one middle layer disposed between said
product KAPTONTM , which is wrapped around the outside inner layer and said outer layer.
of the fiberglass reinforced aluminum layer set forth above ,              6. The insulation sleeve set forth in claim 5 , wherein said
as shown in FIGS. 5 and 6 .                                              middle layer is a metal foil layer .
   Installation                                                     30      7. The insulation sleeve set forth in claim 6 , wherein said
   To install the sleeve 12 on a section of exhaust pipe 10 , the        metal foil layer includes a series of perforations.
layers are added by sliding the inner layer 14 onto the pipe,               8. The insulation sleeve set forth in claim 6 , wherein said
then sliding the next layer 22 over the underlying layer 14 ,            metal foil layer is made from a material selected from the
and continuing in this fashion until the only remaining layer             group consisting of aluminum , fiberglass reinforced alumi
to install is the outer cover layer 20. For the underlying 35 num , stainless steel , nickel, copper and tin .
braided layers, an installer may optionally stretch them                   9. The insulation sleeve set forth in claim 6 , wherein said
along the length of the section of pipe 10 in order to tighten metal foil layer is over -wrapped with a high -temperature
them down to the pipe 20 or underlying layers . The outer tape made from materials selected from the group consisting
cover layer 20 may then be slipped over the underlying of fiberglass, PPS , PEI, PI, PPA , nylon , polyester and
layers. The system can also be preassembled and then 40 polypropylene.
slipped onto the pipe 10 as a single component. The outer            10. The insulation sleeve set forth in claim 6 , wherein said
cover layer 20 may be knitted and finished as a flat fabric and metal foil layer includes a film disposed on at least one side
then cut and sewn into the correctly sized tube . The outer of said metal foil layer , wherein said film is manufactured
layer 20 may also be knit to the correct size diameter and from material selected from the group consisting of Poly (p
used in this form . Then the clamps 32 are applied to each end 45 phenylene sulfide ), Polyetherimide, Polyether ether ketone ,
of the sleeve 12, in order to secure it to the pipe 10 , and the Polysulfone, Polyphthalamide , nylon , polyester and poly
entire apparatus is placed into an oven, preferably at about propylene .
560° F. for one hour, for curing. The outer layer 20 becomes         11. The insulation sleeve set forth in claim 1 , wherein said
dimensionally stable and significantly stiffer as a result of outer cover layer is treated with a fluorocarbon .
the yarns fusing together and more durable after curing, 50 12. The insulation sleeve set forth in claim 1 , wherein said
although the entire system remains breathable.                    inner layer is formed from braided silica , and wherein said
   Although the present invention has been described in sleeve further comprises at least one layer of braided fabric
considerable detail with reference to certain preferred ver       including e - glass fibers .
sions thereof, other versions are possible. Therefore, the           13. The insulation sleeve set forth in claim 12 , wherein
spirit and scope of the appended claims should notbe limited 55 said outer cover layer is formed from PPS/ glass fibers.
to the description of the preferred versions contained herein .      14. The insulation sleeve set forth in claim 13 , wherein
All features disclosed in this specification may be replaced said outer cover layer is sewn into a tubular sleeve using a
by alternative features serving the same, equivalent or high temperature sewing thread made from material selected
similar purpose , unless expressly stated otherwise. Thus, from the group consisting of glass /stainless steel, meta
unless expressly stated otherwise, each feature disclosed is 60 aramid and para-aramid .
one example only of a generic series of equivalent or similar        15. The insulation sleeve set forth in claim 14 , wherein
features .                                                               said outer cover layer is sewn into said tubular sleeve with
                                                                         a safety lock stitch .
   The invention claimed is :                                               16. The insulation sleeve set forth in claim 12, further
  1. A breathable , multi -component exhaust insulation 65 including a second layer of said braided e -glass fibers ,which
sleeve for an exhaust pipe , said insulation sleeve compris is disposed about the outside of said at least one layer of said
ing:                                                                     braided e- glass fibers.
 8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 25 of 28 - Page ID # 64


                                                  US 10,591,104 B2
                             7                                       8
   17. The insulation sleeve set forth in claim 16 , further
including a metal foil layer disposed about the outer surface
of said second layer of said braided e - glass fibers .
   18. The insulation sleeve set forth in claim 17 , wherein
said metal foil layer comprises fiberglass reinforced alumi- 5
num .
   19. The insulation sleeve set forth in claim 18 , wherein
said metal foil layer includes a series of perforations.
   20. The insulation sleeve set forth in claim 17 , further
including a tape wrap disposed about an outer surface of said 10
metal foil layer.
8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 26 of 28 - Page ID # 65




                            Exhibit 2
       8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 27 of 28 - Page ID # 66




                                         THERMOLINC® ELITE
DESCRIPTION                                                     INDUSTRIES
Lincoln Industries ThermoLinc® Elite is a multilayer            ▶▶   Agriculture                       ▶▶   Rail
textile solution that solves a variety of heat                  ▶▶   Heavy truck                       ▶▶   UTV/ATV
management challenges in both diesel and gas
                                                                ▶▶   Marine                            ▶▶   Power generation
exhaust engines. Performing up to 950ºC (1742ºF),
Elite is able to conform to complex geometries and
                                                                ▶▶   Motorcycle
offers significant surface temperature reduction.

A current motorsports exhaust header application
showed an insulated surface temperature well below              PRODUCT BENEFITS
150ºC at approximately 927ºC exhaust gas temp                   ▶▶   Performs up to 950ºC         ▶▶   Textile cover provides
(EGT). This versatile, cost effective and high                       EGT                               durable outer layer
performing heat management technology is ready
                                                                ▶▶   Conforms to complex          ▶▶   High degree of thermal
for use in many exhaust applications.
                                                                     geometries                        and performance
                                                                ▶▶   Minimal tooling                   flexibility
                                                                     investment

APPLICATION EXAMPLES
 ▶▶   Exhaust after-treatment       ▶▶   Fire mitigation   ▶▶   Rider comfort              ▶▶   Protects neighboring
      systems                                                                                   exhaust system components




                                                                     PREMIUM       PROVEN          QUALITY          SOLUTIONS
                                                                402.473.2059 / SALES@LINCOLNINDUSTRIES.COM / LINCOLNINDUSTRIES.COM
      8:20-cv-00338-LSC-SMB Doc # 7-1 Filed: 08/21/20 Page 28 of 28 - Page ID # 67




THERMOLINC® ELITE
TESTING MATRIX
ATTRIBUTE                    VALUE                                     SAMPLE TESTED                                                  STANDARD
Thermal Conductivity         0.06 W/m/k at 260°C, 0.133 at 538°C,      Fiber mat insulation (uncompressed)                            ASTM C1114
                             0.244 at 816°C, 0.327 at 982°C

Appearance                   Uniform cover-multiple tinting options    Black cover and insulation on 4” diameter pipe                 Lincoln Industries’ Standard
                             available

Vertical Burn Test           Cover did not ignite or propagate, loss   Tinted (black) cover and insulation on a 4” diameter pipe,     Lincoln Industries’ Standard: Direct flame (MAPP)
                             of cover resin and compression layer      heat aged for 48 hours at 260°C min.                           2000°C for 60 seconds

Gravelometer                 Passed - Softening of the cover, some     Tinted (black) thermoset glass braid cover and insulation on   SAE J400, repeat 100 cycles
                             resin loss, no holes formed in cover      a 4” diameter pipe, heat aged for 48 hours at 260°C min.

Drop Impact                  Passed – No external damage               Tinted (black) thermoset glass braid cover and insulation on   ASTM D-2794 modified
                                                                       a 4” diameter pipe, heat aged for 48 hours at 260°C min.

Cold Cracking                No visual degradation                     Tinted (black) thermoset glass braid cover and insulation on   Lincoln Industries’ Standard: Dry Ice (-78°C) for
                                                                       a 4” diameter pipe, heat aged for 48 hours at 260°C min.       2 hours, 260°C for 2 hours, repeat 10x

High Pressure Wash           No visual degradation                     Tinted (black) thermoset glass braid cover and insulation on   STD 423-0015 modified
Adhesion                                                               a 4” diameter pipe, heat aged for 48 hours at 260°C min.

Vibration                    No visual degradation                     Tinted (black) thermoset glass braid cover and insulation on   Lincoln Industries’ Standard: Immerse in water
                                                                       a 4” diameter pipe, heat aged for 48 hours at 260°C min.       1hr, install on vibe table 24hr, repeat 4X.
                                                                                                                                      Equipment: Vibco 4P-100, 24”x24” Vibration Table,
                                                                                                                                      1800 vpm, 0.071” displacement, 3.4G’s, 30 Hz.

Neutral Salt Spray           Passed – No visual degradation to         Tinted (black) thermoset glass braid cover and insulation on   ASTM B-117, 96 hour
                             insulation cover                          a 4” diameter pipe, heat aged for 48 hours at 260°C min.

Chemical Resistance          Passed - No visual degradation to         Thermoset glass impregnated textile samples, natural color     Lincoln Industries’ Standard: 240 hour chemical
                             sample material coupons                                                                                  immersion (see table below)




CHEMICAL RESISTANCE TESTING
                               PASSED CHEMICAL IMMERSION                                                                              PASSED CHEMICAL IMMERSION
CHEMICAL TESTED                                                                       CHEMICAL TESTED
                               AT 240 HRS                                                                                             AT 240 HRS
Antifreeze (50/50)             X                                                      Diesel Fuel                                     X

Antifreeze (extended life)     X                                                      Gasoline                                        X

Antigel                        X                                                      Heat                                            X

ATF                            X                                                      Metal Polish (Aluminum Polish)                  X

Water                          X                                                      Metal Polish (Chrome Polish)                    X

Brake Fluid                    X                                                      Motor Oil                                       X

Brake Fluid (synthetic)        X                                                      Motor Oil (synthetic)                           X

Dawn Soap                      X                                                      Water                                           X

DEF                            X                                                      Windshield Wiper Fluid                          X




                                                                                                    402.473.2059 / SALES@LINCOLNINDUSTRIES.COM / LINCOLNINDUSTRIES.COM
